NOTICE: SLIP OPINION
                      (not the court’s final written decision)


The opinion that begins on the next page is a slip opinion. Slip opinions are the
written opinions that are originally filed by the court.
A slip opinion is not necessarily the court’s final written decision. Slip opinions
can be changed by subsequent court orders. For example, a court may issue an
order making substantive changes to a slip opinion or publishing for precedential
purposes a previously “unpublished” opinion. Additionally, nonsubstantive edits
(for style, grammar, citation, format, punctuation, etc.) are made before the
opinions that have precedential value are published in the official reports of court
decisions: the Washington Reports 2d and the Washington Appellate Reports. An
opinion in the official reports replaces the slip opinion as the official opinion of
the court.
The slip opinion that begins on the next page is for a published opinion, and it
has since been revised for publication in the printed official reports. The official
text of the court’s opinion is found in the advance sheets and the bound volumes
of the official reports. Also, an electronic version (intended to mirror the
language found in the official reports) of the revised opinion can be found, free of
charge, at this website: https://www.lexisnexis.com/clients/wareports.
For more information about precedential (published) opinions, nonprecedential
(unpublished) opinions, slip opinions, and the official reports, see
https://www.courts.wa.gov/opinions and the information that is linked there.
                                               




              IN THE SUPREME COURT OF THE STATE OF WASHINGTON



              STATE OF WASHINGTON,                           )
                                                             )
                              Petitioner,                    )                     No. 91529-6
                                                             )
                    v.                                       )                        En Bane
                                                             )
              MICHAELALLEN BUDD,                             )
                                                             )       Filed      MAY 19 2016
                              Respondent.                    )
                                                             )




                    WIGGINS, J.-The issue before us is whether police officers must give a

          resident the Ferrierwarnings 1 before making a warrantless, consent-based entry into

          the resident's home in order to seize an item containing suspected contraband. We

          hold that the Ferrier warnings are required under such circumstances. In this case,

          the trial court found that the officers did not give Michael Budd the Ferrier warnings

          before making a warrantless, consent-based entry into Budd's home to seize his

          computer. Based on this finding, the Court of Appeals correctly ruled that Budd's

          consent was invalid. We therefore affirm the Court of Appeals.




          1 As described later in this opinion, the rights contained within the Ferrier warnings are the
          rights to refuse consent to search the home without a warrant, withdraw consent, and limit
          the scope of the search. State v. Ferrier, 136 Wn.2d 103, 118, 960 P.2d 927 (1998).
                                         
          State v. a·udd (Michael Allen), No. 91529-6


                                                    FACTS

                   On January 15, 2009, the Washington State Patrol received an anonymous

          cybertip from the National Center for Missing and Exploited Children. The tip alleged

          that Budd possessed child pornography on his computer, used Internet messaging

          services to communicate with minors, and bragged about molesting his nine-and-a-

          half-year-old daughter. This tip also contained Budd's e-mail addresses and a copy

          of two sexually explicit chat conversations.

                   With the information from the cybertip, Detective Kim Holmes obtained search

          warrants for information from Yahoo! Inc. and Google Inc. regarding Budd's online

          activities. However, these warrants did not lead to any relevant information regarding

          what was alleged in the cybertip. Detective Holmes did not obtain any other search

          warrants.

                   Without a search warrant, Detective Holmes, accompanied by two ·other

          officers, went to Budd's home to ask for his permission to search his computer. The

          officers met Budd in his driveway, and the trial court found that the following series

          of events took place:

                   [Detective Holmes] explained why she was there and [Budd] approached
                   and admitted possessing hundreds of images depicting minors involved
                   in "sexually explicit conduct." Detective Holmes asked [Budd] for consent
                   to enter his home and search his computer. [Budd] asked if the detective
                   had a warrant. The detective replied that she would apply for a warrant
                   if he did not consent. [Budd] told the detective he did not want his
                   computer previewed in front of his girlfriend. The troopers agreed not to
                   view the computer's contents in view of [Budd's] gidfriend. The
                   Defendant then gave consent to entry of his home for the purpose of
                   searching his computer. Upon entering [Budd's] home and before
                   searching the computer, the troopers went over a written consent form
                   with [Budd,] which contained all the warnings associated with State v.
                   Ferrier, 136 [Wn.]2d 103, 960 P.2d 927 (1998). [Budd] signed the


                                                        2
                                              
          State v. Budd (Michael Allen), No. 91529-6


                   document acknowledging. he understood and reaffirming his consent.
                   The troopers seized [Budd's] computer but did not arrest [Budd]. The
                   computer was later forensically analyzed and found to contain images of
                   child pornography.      ·          ·

          Clerk's Papers (CP) at 405.

                   Referencing the child pornography that the officers found on Budd's computer,

          the officers applied for, and received, a warrant to return to Budd's home and seize

          any additional computers and associated paraphernalia. When the officers executed

          this warrant, they seized several additional computers, some of which also contained

          child pornography. With this evidence, the State charged Budd with one count of

          possession of depictions of a minor engaged in sexually explicit conduct in violation

          of RCW 9.6SA.070. Budd filed a motion to suppress the evidence from his computer,

          arguing in part that the search was illegal because the officers did not give him the

          Ferrier warnings before entering his home.

                   After a hearing on the motion to suppress, which included testimony by

          Detective Holmes, the trial court denied Budd's motion. Focusing exclusively on the

          events that took place inside of Budd's home, the court concluded that

                 the troopers did not violate Ferrier by entering the home initially to go
                 over [Budd's] rights before commencing the search. There appears to be
                 no controlling authority on this question. But, the purpose of the Ferrier
                ·warnings is to prevent a search before advisement of rights. Here, no
                 search was conducted before [Budd] was advised of his Ferrier rights,
                 and the purpose of the Ferrier warnings was accomplished.

          CP at 407;

                   Thereafter, the trial coUii found Budd guilty· in a bench trial based on stipulated

          materials, including Detective Holmes's police report and testimony from the

          suppression hearing. Budd appealed his conviction on the ground that the evidence


                                                        3
                                             
          State v. Budd (Michael Allen), No ..91529-6.


          from his computer should have been suppressed because the officers did not give

          him the Ferrier warnings before entering his home. The Court of Appeals, Division

          Three, reversed in a split decision. State v. Budd, 186 Wn. App. 184, 207, 347 P.3d

          49 (2015). The Court of Appeals reasoned that the trial court necessarily found that

          Budd was not given the Ferrier warnings before entering the home, and Ferrier

          mandates that Budd should have received the warnings before the officers entered

          his home. /d. at 199, 205-07. We granted the State's petition for review.

                                                        ANALYSIS

                         We hold that Budd's consentwas invalid because the officers did not give him

          the Ferrier warnings before entering his home. In Section II of this opinion, we

          reaffirm our Ferrier rule and hold that it applies to this case. In Section Ill, we hold

          Budd's consent was invalid based on the trial court's finding that the officers did not

          give Budd the Ferrier warnings before entering his horne.

              I.         Standard of review

                         We review constitutional issues de novo. State v. Gresham, 173 Wn.2d 405,

          419, 269 P.3d 207 (2012). When a trial court denies a motion to suppress, we also

          review that court's conclusions of law de novo. State v. Winterstein, 167 Wn.2d 620,

          628, 220 P.3d 1226 (2009).

              II.        Ferrier applies to this case

                    A. Officers conducting a knock and talk must give the resident the Ferrier
                         warnings before entering the home

                         Washington's Constitution states that "[n]o person shall be disturbed in his

          private affairs, or his home invaded, without authority of law." WASH. CONST. art. I, §




                                                           4
                                                 
          State v. Budd (Michael Allen), No. 91529-6


          7. Article I, section 7 encompasses the privacy expectations protected by the Fourth

          Amendment to the United States Constitution and in some cases may provide

          greater protection than the Fourth Amendment because the section 7 protections are

          not confined to the subjective privacy expectations of citizens. State v. Myrick, 102

          Wn.2d 506, 510-11, 688 P.2d 151 (1984). A search under article I, section 7 "occurs

          when the government disturbs 'those privacy interests which citizens of this state

          have held, and should be entitled to hold, safe from governmental trespass absent

          a warrant."' State v. Hinton, 179 Wn.2d 862, 868, 319 P.3d 9 (2014) (quoting Myrick,

          102 Wn.2d at 511 ). "The expectation of privacy in the home is clearly 'one which a

          citizen of this state should be entitled to hold."' Ferrier, 136 Wn.2d at 118 (quoting

          City of Seattle v. McCready, 123 Wn.2d 260, 270, 868 P.2d 134 (1994 )); see also
                                                                                                   •
          State v. F?uem, 179 Wn.2d 195, 200, 313 P.3d 1156 (2013) ("Constitutional

          protections of privacy are strongest in the home."). Therefore, a government search

          of a home is a search under article I, section 7 and must be supported by "authority

          of law." CONST. art. I, § 7.

                   When article I, section 7 attaches to a particular search, the "'authority of law"'

          required is a valid warrant or a recognized exception to the warrant requirement.

          Hinton, 179 Wn.2d at 868-69. The State bears the burden of proof if it relies on an

          exception to the warrant requirement to justify a particular search. See State v.

          Potter, 156 Wn.2d 835, 840, 132 P.3d 1089 (2006).

                   One recognized exception to the warrant requirement is voluntary consent.

          State v. Khounvichai, 149 Wn.2d 557, 562, 69 P.3d 862 (2003) (citing State v.

          Hendrickson, 129 Wn.2d 61, 71, 917 P.2d 563 (1996)). As it is an exception to the


                                                        5
                                             
              State   v. Budd (Michael Allen), No. 91529-6

              warrant requirement, the State bears the burden of proving voluntary consent when

              it obtains consent through a procedure known as a knock and talk. /d. at 561. During

              a knock and talk, officers go to a home without a warrant and ask for the resident's

              consent to search the premises. See id. When officers conduct a knock and talk,

              they must give the resident a prescribed set of warnings, informing the resident of

              his or her constitutional rights. See Ruem, 179 Wn.2d at 206; State v. Bustamante-

              Davila, 138 Wn.2d 964, 980, 983 P.2d 590 (1999).

                       Specifically, officers must give the resident the "Ferrier warnings." Ruem, 179

              Wn.2d at 205. Ferrier requires that police officers "must, prior to entering the home,

              inform the person from whom consent is sought that he or she may lawfully refuse

              to consent to the search and that they can revoke, at any time, the consent that they

              give, and can limit the scope of the consent to certain areas of the home." 136 Wn.2d

              at 118. Officers must give these warnings before entering the home because the

              resident's knowledge of the privilege is a "threshold requirement for an intelligent

              decision as to its exercise." /d. at 117 (quoting Miranda v. Arizona, 384 U.S 436, 468,

              86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966)). "The failure to provide these warnings, prior

              to entering the home, vitiates any consent given thereafter." /d. at 118-19.

                       Since Ferrier, we have consistently limited the Ferrier warnings to knock and

              talk procedures. See, e.g., Ruem, 179 Wn.2d at 206; Khounvichai, 149 Wn.2d at

              562-64. In this case, the officers conducted a knock and talk because they sought

              Budd's consent to enter his home to search for and seize suspected contraband.

              Therefore, the officers were required to give Budd the Ferrier warnings before

              entering his home.


                                                           6
                                              
          State v. Budd (Michael Allen), No. 91529-6


              B. We agree with the Court of Appeals and reaffirm that the Ferrier warnings
                 must be given before entry of the home in knock and talk investigations

                   The State makes two arguments, inviting us either. not to· apply the Ferrier

          warnings to Budd's case or to limit the requirements of Ferrier. First, the State argues

          that the officers did not conduct a knock and talk because they entered the home

          only to seize an item, not to conduct a search. Second, the State argues that even if

          the officers did conduct a knock and talk, Ferrier should be read as to allow officers

          to enter the home first, give the warnings, and then begin their search. We reject

          both arguments because they are contrary to our reasoning in Ferrier.

                   In Ferrier, officers received a tip that Ferrier was illegally growing marijuana in

          her home. 136 Wn.2d at 106. This tip came from Ferrier's son, whom the officers did

          not want to disclose as their informant. /d. at 107. Believing that they could not obtain

          a search warrant without disclosing the informant's identity, the officers decided to

          conduct a knock and talk to gain warrantless entry into Ferrier's home for the purpose

          of discovering the marijuana grow operation. /d.

                   Carrying out the knock and talk, the officers went to Ferrier's home, and

          Ferrier opened the door in response to their knock. /d. The officers immediately

          identified themselves, and Ferrier invited them inside her home. /d. After the officers

          entered, they told Ferrier that they had information about a marijuana grow operation

          and asked for her consent to search her home. !d. at 108. Although the officers went

          over a "consent to search" form with Ferrier, which she signed, the officers did not

          tell her that she had the right to refuse consent. /d. After signing the consent form,

          Ferrier led the. officers through a locked door in her home, exposing her illegal



                                                        7
                                           
          State v. Budd (Michael Allen), No. 91529-6


          marijuana grow operation. /d. at 108-09. The trial court denied Ferrier's motion to

          suppress the marijuana and found Ferrier guilty of manufacturing· a controlled

          substance, and the Court of Appeals affirmed. See id. at 109.

                   We reversed Ferrier's conviction, ruling that when officers conduct a knock

          and talk, they must inform residents of their right to refuse consent, revoke consent,

          and limit the scope of the search before entering the home. /d. at 118-19. We adopted

          this rule in recognition of the strong privacy interests that article I, section 7 of the

          Washington Constitution provides to the home. /d. at 118.

                   "Central to our holding is our belief that any knock and talk is inherently

          coercive to some degree":

                   [W]e believe that the great majority of home dwellers confronted by
                   police officers on their doorstep or in their home would not question the
                   absence of a search warrant because they either (1) would not know that
                   a warrant is required; (2) would feel inhibited from requesting its
                   production, even if they knew of the warrant requirement; or (3) would
                   simply be too stunned by the circumstances to make a reasoned
                   decision about whether or not to consent to a warrantless search.

          /d. at 115.

                   We specifically highlighted the fact that when confronted with a surprise show

          of government force and authority, most residents believe they have no choice but

          to consent to the search. See id. at 115-16 (noting that we were not surprised by an

          officer's testimony that virtually everyone confronted by a knock and talk accedes to

          the request to permit a search of their home). Therefore, we concluded that the

          constitutional privacy interests residents have in their homes and the coercive nature

          of knock and talks demand that officers give residents a specific set of warnings (the

          Ferrier warnings) before entering their homes. /d. at 118-19. In creating the Ferrier


                                                       8
                                           
          State v. Budd (Michael Allen), No. 91529-6


          warnings for use in knock and talk methods of investigation, we recognized that

          without the Ferrier warnings, the State would never be able to prove voluntary

          consent:

                   If we were to reach any other conclusion, we would not be satisfied that
                   a home dweller who consents to a warrantless search possessed the
                   knowledge necessary to make an informed decision. That being the
                   case, the State would be unable to meet its burden of proving that a
                   knowing and voluntary waiver occurred. As the United States Supreme
                   Court has noted in another context: "For those unaware of the privilege,
                   the warning is needed simply to make them aware of it-the threshold
                   requirement for an intelligent decision as to its exercise." Miranda v.
                   Arizona, 384 U.S. 436,468,86 S. Ct.1602, 16 L. Ed. 2d 694, 10A.L.R.3D
                   97 4 (1966). After all, "[a]ssessments of tt1e knowledge that the defendant
                   possessed ... can never be more than speculation; a warning is a
                   clearcut fact." Miranda, 384 U.S. at 468-69, 86 S. Ct. 1602 (footnote
                   omitted).

          /d. at 116-17 (alterations in original).

                   Our reasoning in Ferrier applies equally in Budd's case. Therefore, we reject

          both of the State's arguments.

                   First, the State's distinction between a search and a seizure in the context of

          a knock and talk is a distinction without a difference. Officers do not seize an item

          from inside a home without first entering and searching the home for that item. This

          principle was clear in Ferrier, where Ferrier led the officers directly to the marijuana.

          136 Wn.2d at 108. That was a search even though the officers did not independently

          look around Ferrier's residence for contraband. See id. at 108, 119. In Budd's case,

          it makes no difference that the officers knew that Budd owned a computer-their

          intent to "seize" Budd's computer still placed them inside his home with the intent of

          finding incriminating evidence.




                                                       9
                                            
          State v. Budd (Michael Allen), No. 91529-6


                   Second, the State contends that our concerns about the inherently coercive

          nature of knock and talks should be ameliorated when, as in this case, a resident

          gives some form of consent outside of the home and then invites the officers into the

          home to sit together and review the Ferrier warnings before starting the search. We

          reject this argument, as it presents the precise scenario that we rejected in Ferrier

          and ignores article I, section 7 protections of the home. We recognized in Ferrier that

          "virtually everyone confronted by a knock and talk accedes to the request to permit

          a search of their home." /d. at 116. The Ferrier warnings are intended to ensure that

          residents have a fair chance to reject the officers' requests and protect their privacy

          interests in their homes in the face of the inherently coercive nature of knock and

          talks. /d. at 115-16. Officers must give the Ferrierwarnings before entering the home

          because once they are inside the home, the resident is much less likely to withdraw

          consent, even if the officers do subsequently give the Ferrier warnings. Further, once

          the officers are inside the home, the officers may seize any contraband within their

          plain view and may be able to use information gathered from inside the home to

          support a search warrant that they would not otherwise be able to obtain.

                   Indeed, the officers' conduct in this case paralleled the conduct of the officers

          in Ferrier. In both cases, the officers arrived without announcement, surprising the

          resident. In both cases, the resident was not given time to reflect on the officers'

          presence before being asked to give his or her consent for the officers to enter the

          home and search for evidence of a crime. In both cases, the resident reacted to the

          knock and talk procedure as expected by being polite and cooperative, and allowing

          the officers inside the residence.


                                                       10
                                              
          State v. Budd (Michael Allen), No. 91529-6


                      Therefore, we hold that the officers were required to give Budd the Ferrier

          warnings before entering his home. We next consider the State's argument that

          remand to the trial court is necessary for further fact-finding on whether Budd actually

          received the Ferrier warnings before the officers entered his home.

          Ill.        We affirm the trial court's finding that the officers did not give Budd the
                      Ferrier warnings before entering his home and hold that Budd's consent was
                      therefore involuntary

                      The trial court found that the officers did not give Budd the Ferrier warnings

          before entering his home. Because the officers did not give Budd the Ferrier

          warning.s before entering his home, Budd's consent was involuntary. 'Nhen a court

          enters written findings of fact and conclusions of law, those findings and conclusions

          "must be sufficiently specific to permit meaningful review." In re Det. of LaBelle, 107

          Wn.2d 196, 218, 728 P.2d 138 (1986). "While the degree of particularity required in

          findings of fact depends on the circumstances of the particular case, they should at

          least be sufficient to indicate the factual bases for the ultimate conclusions." /d.

          Findings may be sufficient even if they are implicit in the trial court's formal written

          findings of fact. See State v. Sisouvanh, 175 Wn.2d 607, 618, 290 P.3d 942 (2012);

          Woehlerv. George, 65 Wn.2d 519, 523, 398 P.2d 167 (1965); Squires v. McLaughlin,

          44 Wn.2d 43, 50, 265 P.2d 265 (1953) ..

                      The State asserts that the trial court failed to make any findings of fact on

          whether the officers proyided Budd the Ferrier warnings b.efore entering his home

          and that remand is       ne~essary   for the trial court to make that finding. Reviewing the

          trial court's findings in the context of this hearing makes        ~lear   that a remand is

          unnecessary. The prosecutor and defense counsel both acknowledged at the outset


                                                         11
                                              
              State   v. Budd (Michael Allen), No. 91529-6

              of the hearing that the key issue was whether Budd was given the Ferrier warnings

              before or after the officers entered the home. The prosecutor stated, "[W]e [are]

              arguing that the Defendant was advised of his Ferrier warnings prior to the officer

              going in there. And that he also --- the Defendant waived his rights verbally before

              he went in and also [signed a] written waiver of rights once he was in the house." CP

              at 223. Detective Holmes testified that she could not recall "[v]erbatim" how Budd

              was told he could stop the search at any time, id. at 300, and when asked on redirect

              if she "advised him that he could stop you or stop the search at any time," Holmes

              answered, "[m]aybe not in those words," id. at 302. She immediately added, "But

              once we went over the Ferrier it was exactly those words, yes." /d. at 304.

                       The trial court then heard argument of counsel, which included this colloquy

              with defense counsel:

                              JUDGE: The Ferrier case itself and I think the language is, before
                       entering the house the warnings have to be given.

                             [DEFENSE COUNSEL] DEYOUNG: Right.

                               JUDGE: Mr. Owens [Deputy Prosecutor] thinks though that that doesn't
                       really mean that. He thinks if there's --- that if the officers go in for limited
                       purposes of sitting down at the kitchen table and going over the written form
                       prior to the search that that satisfies Ferrier.

                              DEYOUNG: Well, we'd have to leave out the part about Ferrier about
                       before entering the house and I think Article I § 7, I think that's what Ferrier
                       relied on. That's what [it] hung its hat on so to speak.

                             JUDGE: So, are you aware of any case where that specific issue has
                       been brought up, where the officers went in and went over the warnings inside
                       the house [inaudible]?

                              DEYOUNG: If I had, we wouldn't be having this hearing or we would
                       have tried to work out some kind of plea deal. No, I'm not aware of any---



                                                           12
                                             
          State v. Budd (Michael Allen), No. 91529-6


                         JUDGE: Okay.

                           DEYOUNG: Type of case and I think that that's what makes this case
                   so important and that's I think, if I'm not mistaken, the parties kind of concede
                   that we're not really concentrating on the signed warrant, we're concentrating
                   on what happ.ened before the entry into the house was accomplished because
                   all of that has to be in order.

          /d. at 339.

                   The trial court heard Detective Holmes's testimony and considered the

          arguments of counsel, and the trial court's findings can be reasonably interpreted

          only as finding that the officers did not give Budd the Ferrierwarnings before entering

          his home:

                   [T]he troopers did not violate Ferrier by entering the home initially to go
                   over [Budd's] rights before commencing the search. There appears to be
                   no controlling authority on this question. But, the purpose of the Ferrier
                   warnings is to prevent a search before advisement of the rights. Here,
                   no search was conducted before [Budd] was advised ·of his Ferrier rights,
                   and the purpose of the Ferrier warnings was accomplished. ·

          CP at 407.

                   This experienced trial judge focused on the policy of Ferrier, and whether

          Ferrier allows officers to provide the warnings after entering the home but before

          beginning the search. The trial judge never found that the officers gave Budd the

          Ferrier warnings while outside. If the trial judge· had believed that Budd actually

          received the Ferrier warnings outside, before the officers entered his home, Ferrier

          would have been satisfied at that point and the court would not have considered the

          adequacy of warnings that the officers provided inside Budd's home. Therefore, by

          failing to state that Budd actually received the Feriier warnings while outside and

          focusing on the adequacy of the warnings inside of the home, the trial court implicitly



                                                       13
                                               
          State v. Budd (Michael Allen), No. 91529-6


          found that Budd did not receive the Ferrier warnings before the officers entered his

          home. 2

                   The State, rather than arguing to this court that the trial court's ruling was

          unsupported by substantial evidence, 3 argues that the Court of Appeals improperly

          weighed Detective Holmes's testimony to support its decision that Budd's consent

          was involuntary. We reject this argument because the Court of Appeals correctly read

          the trial court's findings of fact to mean that the Ferrier warnings were not given until

          Budd admitted the officers into his home. Budd, 186 Wn. App. at 199. 4 Moreover, the


          2 Even if we were to accept that the trial court did not make this finding, its absence would
          require us to hold that the State failed to meet its burden of proof. See State v. Armenta,
          134 Wn.2d 1, 14, 948 P.2d 1280 (1997) ("In the absence of a finding on a factual issue we
          must indulge the presumption that the party with the burden of proof failed to sustain their
          burden on [that] issue.").
          3 Given Detective Holmes's testimony, the trial court could have decided either way whether
          the officers gave Budd the Ferrier warnings before entering his home. Regardless, we would
          affirm the trial court's finding as being supported by substantial evidence. See State v.
          O'Neill, 148 Wn .2d 564, 571, 62 P.3d 489 (2003) (stating that challenged findings that are
          supported by substantial evidence are binding on appeal). On cross-examination, after
          Detective Holmes admitted that she did not state in her report that she gave Budd the Ferrier
          warnings before entering his home, defense counsel asked if she advised Budd of his right
          to call off the search at any time before entering his home. Detective Holmes responded,
          "Verbatim I don't recall. In general, he --·· we told him that ... [we] were asking him for
          consent and he certainly had the right to deny that consent. He did not have to let us into
          the house, and he could stipulate his parameters, which he did." CP at 300. On redirect,
          Detective Holmes affirmed that she perhaps did not tell Budd that he could stop the search
          at any time "in those words." /d. at 302.
          4 Of our various disagreements with the dissent, we highlight the dissent's assertion that
          "nothing in the record supports the majority's implied finding that Ferrier warnings were not
          provided." Dissent at 10. Arguing that Detective Holmes did provide Budd the Ferrier
          warnings before entering his home, the dissent recites portions of Detective Holmes'
          testimony and statements by the trial judge. /d. at 10-13. But Detective Holmes' testimony
          was equivocal. The dissent glosses over the trial court's finding that the troopers did not
          violate Ferrier by entering Budd's home to go over the warnings before commencing the
          search, which necessarily means that the troopers did not give Budd the warnings before
          entering his home. CP at 407. Rather, the dissent inappropriately substitutes its evaluation



                                                       14
                                                     
          Statev. Budd (Michael Allen), No. 91529~6

          State argues that the Court of Appeals looked at Budd's suppression motion brief for

          extraneous evidence that Budd contested whether the officers gave him the Ferrier

          warnings before entering his home. It is entirely appropriate to consider a party's

          briefing in order to determine whether an argument was raised at the trial court.

          Moreover, the excerpts of the record of the suppression hearing quoted above make

          it quite clear that the major dispute between the parties was whether the officers

          gave Budd the Ferrier warnings before or after entering the house.


                                                  CONCLUSION

                  We affirm the Court of Appeals for the reasons expressed in this opinion and

          remand to the trial court with directions to dismiss the charge against Budd.




          of Detective Holmes' testimony for that of the trial court and makes its own findings of fact
          where the trial court made none. See, e.g., State v. Drum, 168 Wn.2d 23, 35, 225 P.3d 237
          (201 0) ("[W]e defer to the fact finder on issues of witness credibility."); Davis v. Oep't of Labor
          & Indus., 94 Wn.2d 119, 127-28, 615 P.2d 1279 (1980) ("[l]t is not the function of an appellate
          court to second guess the trial court by reweighing evidence.").



                                                          15
                             
          State v. Budd (Michael Allen), No. 91529-6




                   WE CONCUR.




                                                       16
                                         
          State v. Budd, No. 91529-6
          (Yu, J., Dissenting)




                                                 No. 91529-6



                     YU, J. (dissenting)-As Judge Korsmo wryly observed in his dissent below,

              "No good deed goes unpunished." State v. Budd, 186 Wn. App. 184, 208, 347

              P.3d 49 (2015). Here, Detective Kim Holmes made the mistake of accepting

              respondent Michael Budd's invitation to enter his home for the purpose of

              reaffirming in writing the consent he had already given verbally in his driveway.

                     This was not the kind of coercive and improper fishing expedition that we

              repudiated in State v. Ferrier, 136 Wn.2d 103, 960 P.2d 927 (1998), yet the

              majority insists that warnings were required and finds that they were not

              adequately provided here. This conclusion misinterprets the trial court's ruling, is

              contrary to Ferrier itself and its progeny, and is not supported by the evidence. I

              respectfully dissent.
                                           
              State v. Budd, No. 91529-6
              (Yu, J., Dissenting)

                                                   ANALYSIS

                    In Ferrier, we adopted a narrow rule requiring adequate warnings "when

              police officers conduct a knock and talk for the purpose of obtaining consent to

              search a home." Id. at 118 (emphasis added). We began articulating the

              boundaries of this rule almost as soon as it was adopted. See State v. Bustamante-

              Davila, 138 Wn.2d 964, 980, 983 P.2d 590 (1999). Subsequent cases have

              "clarified that the Ferrier requirement is limited to situations where police request

              entry into a home for the purpose of obtaining consent to conduct a warrantless

              search." State v. Khounvichai, 149 Wn.2d 557, 563, 69 P.3d 862 (2003) (citing

              State v. Williams, 142 Wn.2d 17, 28, 11 P.3d 714 (2000)); see also State v. Ruem,

              179 Wn.2d 195, 205, 313 P.3d 1156 (2013); State v. Vy Thang, 145 Wn.2d 630,

              637, 41 P.3d 1159 (2002).

                    We have declined to adopt a bright-line rule requiring Ferrier warnings in

              every instance when the police enter someone's home. See Ruem, 179 Wn.2d at

              206; Williams, 142 Wn.2d at 27. These decisions demonstrate that under Ferrier,

              "[i]t is not mere entry into the home that is prohibited, absent informed consent,

              but entry for the specific purpose of obtaining consent to search the home." Budd,

              186 Wn. App. at 211 (Korsmo, J., dissenting).




                                                         2
                                             
              State v. Budd, No. 91529-6
              (Yu, J., Dissenting)

              A. Ferrier warnings were not required

                    While I do not question the wisdom of Ferrier, I disagree that the rule

              applies in this case. We have stated that "when police seek to conduct a

              warrantless search of the home, the Ferrier warnings achieve their purpose."

              Khounvichai, 149 Wn.2d at 564. Because the authorities did not seek to conduct a

              search of Budd's home, requiring warnings in these circumstances unnecessarily

              broadens Ferrier's reach without furthering its underlying policies.

                    Detective Holmes' interaction with Budd does not resemble the "knock and

              talk" procedure that was at issue in Ferrier. In Ferrier, the police lacked probable

              cause and admitted to conducting the knock and talk procedure to circumvent the

              warrant requirement. Ferrier, 136 Wn.2d at 115. Well-armed police arrived at

              Debra Ferrier's house in black raid uniforms and surrounded her home in a "great

              ... show of force." Id. at 107, 115. We found it "significant to our analysis ...

              that Ferrier was in her home when the police initiated contact with her." Id. at 115.

              The police did not explain why they were there or ask for consent to search until

              after gaining entry into Ferrier's home, nor did they advise Ferrier of her rights

              prior to entering the house. Id. at 107-09.

                    Characterizing this case as analogous to Ferrier, the majority glosses over

              material factual differences. Here, Detective Holmes received an anonymous

              cybertip from the National Center for Missing and Exploited Children, Clerk's

                                                        3
                                         
          State v. Budd, No. 91529-6
          (Yu, J., Dissenting)

          Papers (CP) at 137-51, indicating that Budd was communicating with underaged

              girls online, possessed child pornography on his computer, and had bragged about

              molesting his nine-year-old daughter. Id. at 134,231-33. Detective Holmes

              decided to contact Budd in person out of concern for the welfare and safety of his

              young daughter. Id. at 134, 237. There is no evidence that this was merely a

              pretext for conducting a warrantless search. Accompanied by two plainclothes

              state troopers, Detective Holmes initiated contact with Budd outside of his home in

              the driveway. Id. at 245. While still in the driveway, Detective Holmes informed

              Budd of why she and the troopers were there. Id. at 134, 245. Budd expressed that

              he was not surprised because '" [y] ou do it long enough, you eventually get

              caught"' and, without prompting, admitted to possessing hundreds of images of

              child pornography. Id. at 134. It was only after Budd's confession that Detective

              Holmes requested consent to enter the home to seize Budd's computer.

                     We have stated that "Ferrier warnings target searches and not merely

              contacts between the police and individuals," and have repeatedly "declined to

              broaden the rule to apply outside the context of a request to search." Khounvichai,

              149 Wn.2d at 564, 563. Not only were the circumstances of the interaction here

              fundamentally different from Ferrier, the purpose of the troopers' actual entry into

              Budd's residence was different as well. In Ferrier, the police entered in order to

              request consent to search for contraband and/or evidence of a crime. 136 Wn.2d at

                                                        4
                                        
           State v. Budd, No. 91529-6
           (Yu, J., Dissenting)

          108. Here, having already obtained Budd's consent, the state troopers entered for

          the limited purpose of having Budd sign the Ferrier form and to seize his

          computer.

                 The majority's assertion that the "distinction between a search and a seizure

          in the context of a 'knock and talk' is a distinction without a difference," majority

          at 9, is contradicted by our case law. In fact, we rejected this very argument in

          Khounvichai, 149 Wn.2d at 564-66. The defendant in that case argued that Ferrier

          warnings were required when the police entered a home to question a resident

          "because a police officer's request to enter a home to talk to an occupant about an

          alleged offense has the same result as a request to enter to search-a warrantless

          'search' for anything in plain view." Id. at 564. Observing that "[i]t is well

          established that a discovery made in plain view is not a search," we dismissed the

          argument that "every entry potentially involves a plain view 'search"' as

          unavailing. Id. at 565-66 (relying on State v. Miller, 121 Wash. 153, 154, 209 P. 9

          (1922)). The argument should be equally unavailing here, where it is undisputed

           that the troopers entered in order to seize Budd's computer, not to conduct a search

           of his home. If the mere fact of entry constituted a search, then Ferrier warnings

           would be required whenever police enter a home. But, as discussed above, we

           have explicitly declined to adopt such a rule, see Ruem, 179 Wn.2d at 206;



                                                     5
                                          
              State v. Budd, No. 91529-6
              (Yu, J., Dissenting)

              Williams, 142 Wn.2d at 27-28, and we have acknowledged that there are

              circumstances in which Ferrier warnings are not required prior to entry.

                     What further distinguishes this case is the fact that unlike Ferrier, who was

              stunned into acquiescing to the unlawful search of her home, see Ferrier, 136

              Wn.2d at 108-09, Budd actively negotiated the scope of his consent. Detective

              Holmes initially requested consent to preview Budd's computer but, at Budd's

              request, agreed to seize the computer instead. When confronted by the troopers

              outside in his driveway, Budd asked if they had a warrant. CP at 211-12, 405. In

              response to Detective Holmes' statement that she would obtain a warrant if he did

              not consent, Budd indicated that he did not want the troopers to search his house or

              his computer in front of his girlfriend. I d. at 251-53, 292. Apparently determining

              that a "low-key" seizure of his computer would be preferable to a full-blown

              search of his home pursuant to a warrant, Budd gave his consent for the troopers to

              enter his home for the limited purpose of seizing his computer. I d. at 197. This

              exchange indicates that Budd was not only aware of and understood his rights but,

              in fact, exercised them.

                     Moreover, we have stated that "[w]hen police obtain consent to search a

              home pursuant to a 'knock and talk' they go through private belongings and affairs

              without restriction. Such an intrusion into privacy is not present, however, when

              police seek consensual entry to question a resident." Khounvichai, 149 Wn.2d at

                                                         6
                                           
          State v. Budd, No. 91529-6
          (Yu, J., Dissenting)

          564. Similarly, we concluded in Williams that "[c]onsidering the limited purpose

          of the police entry [to execute an arrest warrant] ... this case does not resemble a

              'knock and talk' warrantless search that Ferrier intended to prevent." 142 Wn.2d

              at 27. The same is true where the purpose of entry is limited-by the homeowner

          himself-to the seizure of a specific piece of evidence. At Budd's direction,

              Detective Holmes and the troopers agreed "not to open--- you know, go through

              his entire house opening up his drawers and you know, going through his

              girlfriend's stuff or whatever else that may be there. Not to ransack the house, so

              to speak. We just did go in, take the computer and other related media and leave."

              CP at 294.

                      The facts in this case simply do not constitute the same unduly coercive

              circumstances that we were concerned with in Ferrier. Consequently, requiring

              warnings in this case "does not further the constitutional reason for the warnings."

              Khounvichai, 149 Wn.2d at 566. We observed in Ferrier that the inherent

              coerciveness of knock and talk procedures can "be mitigated by requiring officers

              who conduct the procedure to warn home dwellers of their right to refuse consent

              to a warrantless search." Ferrier, 136 Wn.2d at 116. Thus, requiring warnings

              prior to entry into a defendant's home would protect the expectation of privacy in

              the home "'which a citizen ofthis state should be entitled to hold."' Id. at 118

              (quoting City of Seattle v. McCready, 123 Wn.2d 260, 270, 868 P.3d 134 (1994)).

                                                         7
                                           
              State v. Budd, No. 91529-6
              (Yu, J., Dissenting)

              Here, Budd was not in his home when he was contacted by the authorities and his

              actions demonstrate that he was informed of and exercised his rights.

              B. The majority misinterprets the trial court's ruling, and its implied finding is not
                 supported by the evidence

                    The bare facts of this case show that Budd was not confronted with the

              coercive circumstances that prompted us to adopt the Ferrier rule. By shoehorning

              Ferrier into a situation where it does not belong, the majority misinterprets the trial

              court's ruling as implicitly finding that Ferrier warnings were not properly given.

              An appellate court should not make an implicit finding of an essential fact unless

              "the facts and circumstances clearly demonstrate that the finding was actually

              made by the trial court." In re Welfare ofA.B., 168 Wn.2d 908, 927, 232 P.3d

              1104 (2010). Reading the trial court's memorandum opinion in its entirety, and in

              conjunction with statements made at the suppression hearing, it is apparent that the

              trial court determined correctly that Ferrier did not apply.

                     The majority focuses on the trial court's discussion of Ferrier-a scant four

              sentences-to the exclusion of the memorandum's broader context. The trial court

              never categorized the interaction as a knock and talk procedure and devoted the

              bulk of its analysis to determining the voluntariness of Budd's consent under the

              "totality of the circumstances" standard rather than under Ferrier. CP at 406-07.

              We have held that the totality of the circumstances standard is used outside the


                                                         8
                                                 
           State v. Budd, No. 91529-6
           (Yu, J., Dissenting)

          context of knock and talk procedures. See Ruem, 179 Wn.2d at 207; Thang, 145

          Wn.2d at 637; Bustamante-Davila, 138 Wn.2d at 981. It is reasonable to expect

          that the "experienced trial judge," majority at 13, who was certainly aware of

          Ferrier, see CP at 330-41, would have applied the Ferrier rule if it had determined

          that Ferrier was the proper standard. The trial judge's observation at the hearing

          that "the Court itself has seemed to retreat from the plain language rather

          consistently since the--- since Ferrier was published," id. at 341, lends further

          credence to the argument that the trial court determined that Ferrier did not apply. 1

                  That this was the court's conclusion is further indicated by the court's

          recitation of the facts:

                  Upon entering the Defendant's home and before searching the
                  computer, the troopers went over a written consent form with the
                  Defendant which contained all the warnings associated with State v.
                  Ferrier, 136 Wash. 2d 103,960 P.2d 927 (1998). The Defendant
                  signed the document acknowledging he understood and reaffirming
                  his consent.

          !d. at 405 (emphasis added). Characterizing the written consent form as

          "reaffirming" Budd's consent comports with the trial court's conclusion that valid


                  1
                     The trial court's conclusion that "the troopers did not violate Ferrier by entering the
           home initially to go over the Defendant's rights before commencing the search," CP at 407, does
           not necessitate a finding that proper Ferrier warnings were never given, as the majority
           contends. Majority at 14 n.4. The assessment that the detectives entered Budd's home
           "initially" to go over the consent form in no way precludes that proper warnings were given prior
           to entry. Furthermore, even assuming that Ferrier warnings were not given-which is not
           supported by the evidence-this statement is entirely consistent with the trial court's apparent
           and correct belief that Ferrier did not apply.
                                                          9
                                           
              State v. Budd, No. 91529-6
              (Yu, J., Dissenting)

              consent was obtained prior to entering Budd's home. Because Budd gave consent

              before the authorities entered his home, the Ferrier form was merely an additional

              assurance-a "standard procedure," id. at 290, that simply memorialized Budd's

              prior consent in writing.

                    Moreover, it cannot be said that "the facts and circumstances clearly

              demonstrate that the finding was actually made by the trial court," A.B., 168 Wn.2d

              at 927, since nothing in the record supports the majority's implied finding that

              Ferrier warnings were not provided. The majority itself concedes that "the trial

              court could have decided either way whether the officers gave Budd the Ferrier

              warnings before entering his home." Majority at 14 n.3. Detective Holmes

              consistently testified throughout the hearing that she had advised Budd of his rights

              in accordance with Ferrier-that is, prior to entry into his home. No evidence to

              the contrary was presented.

                     When asked, "[D]id you advise [Budd] of anything before going into the

              house to search," Detective Holmes testified that "[w]hen [Budd] agreed to give

              consent, I explained to him that I have a waiver that he would need to sign and it

              would give him rights as to how much we could search, that he could stop the

              search. I didn't go into great detail." CP at 253. Deputy Prosecutor Ed Owens

              then clarified:



                                                       10
                                          
              State v. Budd, No. 91529-6
              (Yu, J., Dissenting)

                           OWENS: Now, after you advised him of the rights with this
                    Ferrier warning said, you know, the right that he could stop the search
                    at any time, the right that you can allow him to do that, was this
                    advised to him before you went into the house?
                           HOLMES: Yes.
                           OWENS: And then, did the Defendant still, after you advised
                    him of those things, what this warning was, did he still allow you to
                    go into the house?
                           HOLMES: He did. He invited us into the house.

              Id. at 255.

                     Later, when the defense attorney objected to the form of a question, the

              judge clarified the testimony:

                            JUDGE:      Would you state your question again for me
                     please?
                            OWENS: Okay and I was gonna ask her when she advised
                     him that he had that right to refuse, did he tell her no or he wanted to
                     refuse.
                            JUDGE:       Well, apparently, my understanding ofthe
                     testimony, she did that twice. She did it once outside and once inside

                           OWENS: Yes and now I'm outside. I just took a step back
                     outside and going to the part of if he refused at any time. That he
                     understood that it was taking place.

                            JUDGE:        Okay, Detective, between the time that you told
                     Mr. Budd outside the home that he had the right to refuse consent for
                     entering the home and the time that you entered the home, during that
                     time period at any time did Mr. Budd indicate[] that he wanted to
                     exercise that right?
                            HOLMES: No.

              !d. at 264-66 (emphasis added).




                                                        11
                                           
              State v. Budd, No. 91529-6
              (Yu, J., Dissenting)

                    When asked during cross-examination how she communicated to Budd that

              he had the right to refuse, Detective Holmes testified, "Verbatim I don't recall. In

              general, he --- we told him that, you know, we were asking him for consent and he

              certainly had the right to deny that consent. He did not have to let us into the

              house and he could stipulate his parameters, which he did." Id. at 300. And again,

              on redirect:

                           OWENS: Very well. Now, you just testified in regards to the
                    Ferrier warnings, the talking prior to going into the house with the
                    Defendant there. Now, you stated you advised [Budd] that he could
                    deny entrance into the house?
                           HOLMES: Yes.
                           OWENS: And you advised him that he could stop you or
                    stop the search at any time?
                           HOLMES: Maybe not in those words ---
                           OWENS: Right.
                           HOLMES: But once we went over the Ferrier it was exactly
                    those words, yes.
                           OWENS: Okay, but I'm talking before you go into the house
                    what you were talking about in the driveway. Did you advise him
                    about parameters?
                           HOLMES: Yes.

              Id. at 302-04.

                     Nothing in the record contradicts Detective Holmes' testimony that she

              adequately apprised Budd of his rights in accordance with Ferrier. The majority

              suggests that Detective Holmes' inability to recall the verbatim language that she

              used supports the conclusion that Ferrier warnings were not provided. Majority at

              14 n.3. Judge Korsmo astutely observed that "[ f]ailure to recall specific verbiage

                                                        12
                                                     
              State v. Budd, No. 91529-6
              (Yu, J., Dissenting)

              is not the same thing as failing to provide the information." Budd, 186 Wn. App.

              at 210 (Korsmo, J., dissenting). I agree. 2 Ferrier warnings are not a shibboleth-it

              is the extent of the warnings, not the exact language employed, that determines

              whether the rule has been satisfied.

                    When considering the entirety of the record from the suppression hearing,

              the majority's implied finding that Ferrier warnings were not provided has no

              support in the facts or the circumstances. What the record does show is that even if

              Ferrier did apply, Detective Holmes provided Budd with adequate warnings prior

              to entering his home.

              C. The proper remedy for insufficiently specific findings is remand

                     The trial court made no explicit findings as to whether or not Ferrier

              warnings were provided prior to entry into Budd's home. The majority asserts that

              if an implicit finding cannot be made, the appropriate remedy is not remand but to

              hold that the State failed to meet its burden of proof. Majority at 14 n.2. This

              might be true if the trial court had determined the validity of Budd's consent under

              Ferrier rather than the totality of the circumstances standard. However, the




                     2
                       It appears that the trial judge would agree as well. When discussing Ferrier with the
              State during arguments at the suppression hearing, the trial judge asked, "Well, isn't the
              testimony from Detective Holmes fairly clear on that point? I mean, didn't she testify that she
              advised, she didn't have the exact words, but had advised Mr. Budd of the substance of these
              three--- three rights [inaudible] Ferrier before they went in the house?" CP at 337.
                                                             13
                                           
              State v. Budd, No. 91529-6
              (Yu, J., Dissenting)

              majority's proffered approach is incorrect because the State satisfied its burden of

              proof under the applicable standard.

                    The State's burden at the suppression hearing was to prove that Budd's

              consent was voluntary. See Bustamante-Davila, 138 Wn.2d at 981 (citing State v.

              Shoemaker, 85 Wn.2d 207, 210, 533 P.2d 123 (1975)). The trial court correctly

              concluded that Budd's consent was voluntary under the totality of the

              circumstances standard, and the evidence is sufficient to support this conclusion.

              Because the State met its burden under the applicable standard, the court did not

              need to reach the Ferrier question.

                    While the court was not required to address Ferrier in order to arrive at its

              conclusion that Budd's consent was valid, the State correctly observed that

              "[m]any of the serious Ferrier and constitutional issues raised in this petition for

              review might be rendered moot with clarified findings of fact from the trial court."

              Pet. for Review at 15. " [A] trial court is not required to make findings of fact on

              all matters about which there is evidence in the record; only those which establish

              the existence or nonexistence of determinative factual matters need be made." In

              re Det. of LaBelle, 107 Wn.2d 196,219,728 P.2d 138 (1986). To the extent that

              the question of whether or not Ferrier warnings were, in fact, provided constitutes

              a "determinative factual matter[]," id., for which the trial court's findings were not

              sufficiently specific, I agree with Judge Korsmo that "[w]hen the findings are not

                                                        14
                                            
              State v. Budd, No. 91529-6
              (Yu, J., Dissenting)

              clear or fail to address an important point, the remedy is to remand for better

              findings," Budd, 186 Wn. App. at 210 (Korsmo, J., dissenting) (citing

              State v. Head, 136 Wn.2d 619, 624, 964 P.2d 1187 (1998); State v. Alvarez, 128

              Wn.2d 1, 19, 904 P.2d 754 (1995); State v. Barber, 118 Wn.2d 335, 342, 823 P.2d

              1068 (1992)). The more prudent course of action here would be to seek

              clarification from the trial court rather than imply findings that are not supported

              by the record.

                                                  CONCLUSION

                     By broadening the application of Ferrier beyond what common sense and

              our cases allow, the majority's opinion leads to an "extraordinary" and troubling

              result: the suppression of physical evidence obtained from a cooperative defendant

              who freely offered a confession and gave voluntary and informed consent to enter

              his home for the limited purpose of seizing the physical evidence. See Br. of

              Resp't at 10. We have consistently limited Ferrier to its facts, and this case does

              not warrant veering away from our case law. I would hold that Ferrier does not

              apply and reinstate the trial court's decision to deny Budd's motion to suppress.




                                                        15
                           
              State v. Budd, No. 91529-6
              (Yu, J., Dissenting)




                                                16